Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “thin” which is indefinite because it is a relative term.  What thickness is considered thin?  Claim 1 recites “the cell” which lacks antecedent basis clarity.  Do the annular disks include the central routing disk, the first and second distribution disks, the first and second transition disks and the first and second spreader disks, or are they different disks?  The Examiner suggests the following amendments: 
1.    (Currently amended) A modular disk coextrusion die comprising at least one cell, the at least one cell including a plurality of 
the plurality of annular disks of the at least one cell including a central routing disk having at least one flow opening, a first sub-cell on a first side of the central routing disk, and a second sub-cell on a second side of the central routing disk;
the first sub-cell including a first distribution disk, a first transition disk and a first spreader disk;

the second sub-cell including a second distribution disk, a second transition disk and a second spreader disk;
each distribution disk including a distribution inlet opening, a plurality of outlet openings, and a plurality of channels connecting the distribution inlet opening with the plurality of outlet openings;
wherein the distribution inlet opening in the first distribution disk is about 180 degrees opposed to the distribution inlet opening in the second distribution disk.

	Claim 2 is incorrect.  If the distribution inlet opening in the first distribution disk is about 180 degrees opposed to the distribution inlet opening in the second distribution disk, as recited by claim 1, the first and second distribution disk CANNOT be mirror opposites of each other.  Mirror opposites would result in the angle being zero degrees.  The Examiner understands the scope of claim 2 to be the first and second distribution disks being on opposite sides of the central routing disk.  Claim 2 should be amended to clarify the scope.
	Claim 4 recites “, the central routing disk including at least one flow opening” which is redundant as claim 1 already recites such limitations.  The Examiner suggests deleting it.
	Claim 5 recites “the outlet opening” which lacks antecedent basis clarity.  The Examiner suggests the following amendments: “the outlet openings”.

	Claim 6 is incorrect.  As understood from the specification, the flow ports are aligned with the flow openings of the respective transition disk.  The Examiner suggests the following amendments:
6.    (Currently amended) The modular disk coextrusion die of Claim 5, wherein the first spreader disk is adjacent to the first transition disk and the second spreader disk is adjacent to the second transition flow openings in the respective transition disk and a flow region connected to the flow ports.

	Claim 8 recites “cap disks” and “first and second ends” which lack antecedent basis clarity because it is not clear if these refer to the previously mentioned ones or to new ones.  The Examiner suggests the following amendments:
8.    (Currently amended) The modular disk coextrusion die of Claim 7, comprising a first cap disk of the at least one cap disk on the first end of each cell, and a second cap disk of the at least one cap disk on a second end of each cell.

	Claim 9 recites “the cells” which lacks antecedent basis clarity.  The Examiner suggests the following amendments: “the at least one cell”.
	Claim 11 recites “thin” which is indefinite because it is a relative term.  What thickness is considered thin?  The Examiner suggests deleting ALL instances of “thin” in claim 11.
	Claim 11 recites “the second side” which lacks antecedent basis clarity.  The Examiner suggest the following amendments: “a 

	Claim 13 is incorrect.  As understood from the specification, the flow ports communicate with the flow openings of the respective transition disk.  Also, claim 13 should be dependent upon claim 12 which first recites the flow openings of the transition disk.  The Examiner suggests the following amendments:
13.    (Currently amended) The cell of Claim 12, wherein each spreader disk includes a plurality of flow ports in fluid communication with the flow openings in the respective transition disk and a flow region connected to the flow ports.

	Claim 14 recites “the flow region in the respective distribution disk” which lacks antecedent basis clarity.  The flow region of spreader disk is mentioned in previous claim 13.  The Examiner suggests the following amendments: “the flow region in the respective spreader disk”.

	Claim 15 recites “thin” which is indefinite because it is a relative term.  What thickness is considered thin?  Claim 15 recites each cell including the annular disks, the central routing disk, the first and second distribution disks, the first and second transition disks and the first and second spreader disks, which is unclear.  Do the annular disks include the central routing disk, the first and second distribution disks, the first and second transition disks and the first and second spreader disks, or are they different disks?  The Examiner suggests the following amendments: 
15.    (Currently amended) A modular disk coextrusion die, comprising:
a plurality of cells, each cell including a plurality of the plurality of annular disks of each cell including a central routing disk, a first sub-cell on a first side of the central routing disk, and a second sub-cell on the second side of the central routing disk;
the first sub-cell including a first distribution disk, a first transition disk and a first spreader disk arranged in a first sequence;
the second sub-cell including a second distribution disk, a second transition disk and a second spreader disk arranged in a second sequence that is opposite the first sequence;
each distribution disk including a distribution inlet opening, a plurality of outlet openings, and a plurality of channels connecting the distribution inlet opening with the plurality of outlet openings;
wherein the distribution inlet opening in the first distribution disk is about 180 degrees opposed to the distribution inlet opening in the second distribution disk.

Claim 18 is incorrect.  As understood from the specification, the flow ports are aligned with the flow openings of the respective transition disk.  The Examiner suggests the following amendments:
18.    (Currently Amended) The modular disk coextrusion die of Claim 17, wherein the first spreader disk is adjacent to the first transition disk and the second spreader disk is adjacent to the second transition disk, each spreader disk including a plurality of flow ports aligned with the plurality of flow openings in the respective transition disk and a flow region connected to the flow ports.

	Claim 22 recites “cells” which lacks antecedent basis clarity.  The Examiner suggests the following amendments: “the cells”.

	Claims not listed are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (US 6,000,926).
(Claim 1) Schirmer (US 6,000,926) discloses a modular disk coextrusion die 202 comprising at least one cell, the at least one cell including a plurality of thin (col. 6, lines 4-5; less than 1 inch) annular disks arranged in a stacked configuration (figs. 3-6);
the plurality of annular disks of the at least one cell including a central routing disk (fig. 4; disk 212 of cell 220) having at least one flow opening (fig. 4), a first sub-cell on a first side (left side) of the central routing disk (fig. 4; disk 212 of cell 220; note that disk 218 of cell 210 will be on the left side of disk 212 relative to the stacking sequence shown in fig. 4), and a second sub-cell on a second side (right side) of the central routing disk (fig. 4; disk 212 of cell 220);
	the first sub-cell including a first distribution disk (fig. 4, disk 214 of cell 210), a first transition disk (fig. 4, disk 216 of cell 210) and a first spreader disk (fig. 4; disk 218 of cell 210);
the second sub-cell including a second distribution disk (fig. 4; disk 214 of cell 220), a second transition disk (fig. 4; disk 216 of cell 220) and a second spreader disk (fig. 4; disk 218 of cell 220);
each distribution disk including a distribution inlet opening 60a, 60b, or 60c, a plurality of outlet openings 64x, 64y, and a plurality of channels 62 connecting the distribution inlet opening with the plurality of outlet openings 64x, 64y;
(Claim 7) at least one cap disk (fig. 4, disk 212 of cell 210) on a first end of each cell, the cap disk including a plurality of inlet flow openings 50a, 50b, 50c and an annular central opening 125 (fig. 4);
(Claim 8) a first cap disk (fig. 4, disk 212 of cell 210) of the at least one cap disk on the first end of each cell, and a second cap disk (fig. 4, disk 212 of cell 230) of the at least one cap disk on a second end of each cell; 

(Claim 10) wherein the first distribution disk comprises a first two or more identical distribution disks stacked together and the second distribution disk comprises a second two or more identical distribution disks stacked together (col. 9, lines 38-42; each distribution disk can be comprised of two or more distribution disks joined together to increase its overall thickness).
However, Schirmer (US 6,000,926) does not disclose the distribution inlet opening in the first distribution disk is about 180 degrees opposed to the distribution inlet opening in the second distribution disk.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the distribution inlet opening in the first distribution disk of Schirmer (US 6,000,926) to be about 180 degrees opposed to the distribution inlet opening in the second distribution disk because Schirmer (US 6,000,926) discloses that all 24 cap inlet openings 50a, 50b, 50c can be used to provide 24 resin streams (col. 6, lines 17-22) and that axial alignment of the selection port (distribution inlet opening) of the distribution disk with respect to the cap inlet openings 50a, 50b, 50c determines the resin stream from which a laminate layer is formed by that particular cell (col. 6, lines 60-63).  In fig. 4 of Schirmer (US 6,000,926), if the distribution inlet opening of distribution disk 214 of cell 220 was instead axially aligned with the lower most cap opening of cap disk 212 of cell 220 to instead receive resin from such lower most cap opening, the distribution inlet openings of disk 214 of cell 210 and of disk 214 of cell 220 would be about 180 degrees opposed.  Thus, such a modification would have been obvious in view of the teachings of Schirmer (US 6,000,926) to obtain a desired laminate layer from a different resin source. 


	a plurality of thin (col. 6, lines 4-5; less than 1 inch) annular disks arranged in a stacked configuration (figs. 3-6);
	the thin annular disks including a central routing disk (fig. 4; disk 212 of cell 220) having at least one flow opening (fig. 4), a first distribution disk (fig. 4; disk 214 of cell 210) on a first side (left side) of the central routing disk (fig. 4; disk 212 of cell 220), and a second distribution disk (fig. 4; disk 214 of cell 220) on a second side (right side) of the central routing disk (fig. 4; disk 212 of cell 220; note that disk 218 of cell 210 will be on the left side of disk 212 relative to the stacking sequence shown in fig. 4);
	each distribution disk including a distribution inlet opening 60a, 60b, or 60c, a plurality of outlet openings 64x, 64y, and a plurality of channels 62 connecting the distribution inlet opening with the plurality of outlet openings 64x, 64y;
	the thin annular disks further including first and second transition disks (fig. 4; disk 216 of cell 210 and disk 216 of cell 220) in fluid communication with the outlet openings 64x, 64y in the respective first and second distribution disks (fig. 4; disk 214 of cell 210 and disk 214 of cell 220) and first and second spreader disks (fig. 4; disk 218 of cell 210 and disk 218 of cell 220) in fluid communication with the respective first and second transition disks(fig. 4; disk 216 of cell 210 and disk 216 of cell 220);
(Claim 12) wherein the first transition disk (fig. 4; disk 216 of cell 210) includes a plurality of flow openings 68x, 68y aligned with the outlet openings 64x, 64y in the first distribution disk (fig. 4; disk 214 of cell 210) and the second transition disk (fig. 4; disk 216 of cell 220) includes a plurality of flow openings 68x, 68y aligned with the outlet openings 64x, 64y in the second distribution disk (fig. 4; disk 214 of cell 220); and

However, Schirmer (US 6,000,926) does not disclose the distribution inlet opening in the first distribution disk being about 180 degrees opposed to the distribution inlet opening in the second distribution disk.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the distribution inlet opening in the first distribution disk of Schirmer (US 6,000,926) to be about 180 degrees opposed to the distribution inlet opening in the second distribution disk because Schirmer (US 6,000,926) discloses that all 24 cap inlet openings 50a, 50b, 50c can be used to provide 24 resin streams (col. 6, lines 17-22) and that axial alignment of the selection port (distribution inlet opening) of the distribution disk with respect to the cap inlet openings 50a, 50b, 50c determines the resin stream from which a laminate layer is formed by that particular cell (col. 6, lines 60-63).  In fig. 4 of Schirmer (US 6,000,926), if the distribution inlet opening of distribution disk 214 of cell 220 was instead axially aligned with the lower most cap opening of cap disk 212 of cell 220 to instead receive resin from such lower most cap opening, the distribution inlet openings of disk 214 of cell 210 and of disk 214 of cell 220 would be about 180 degrees opposed.  Thus, such a modification would have been obvious in view of the teachings of Schirmer (US 6,000,926) to obtain a desired laminate layer from a different resin source. 

Claims 2-6 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (US 6,000,926) as applied to claims 1 and 7-13 above, and further in view of Schirmer (US 2013/0243894).
Schirmer (US 6,000,926) does not disclose all the limitations of claims 2-6 and 14-23.  

Schirmer (US 2013/0243894) discloses a modular disk coextrusion die comprising a plurality of annular disks arranged in a stacked configuration (figs. 1-12), wherein the coextrusion die includes a plurality of distribution sections 73, each distribution section defines a melt flow, wherein the number of distribution sections corresponds to the number of melt flows within the coextrusion die (paragraph [0066]), wherein the distribution sections can be either forward distribution sections 73x, 73z (flow direction is from entry to exit) or reverse distribution sections 73y (flow direction is from exit to entry, wherein the sequence of disks defining the distribution section is reversed from the forward sequence) (fig. 1, 3; paragraphs [0009],[0069]).
As mentioned above, fig. 4 of Schirmer (US 6,000,926) shows a cell including a central routing disk (disk 212 of cell 220) with a forward distribution section (disks 214, 216, 218 of cell 210) on the first side (left side of the central routing disk) and with a forward distribution section (disks 214, 216, 218 of cell 220) on the second side (right side of the central routing disk).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the forward distribution section on the first side of Schirmer (US 6,000,926) to be a reverse distribution section, as disclosed by Schirmer 
Such a modification would result in a modified fig. 4 of Schirmer (US 6,000,926), wherein the stacking sequence includes the cap disk (212 of cell 210) followed by disks 218, 216, 214 (reverse distribution section of first spreader disk 218, first transition disk 216, first distribution disk 214, i.e., the original forward distribution section in reverse) followed by the central routing disk (cap disk 212 of cell 220) followed by disks 214, 216, 218 of cell 220 (forward distribution section of second distribution disk 214, second transition disk 216, second spreader disk 218);
(Claim 2) wherein the first and second distribution disks are mirror opposites of each other (in modified fig. 4, as mentioned above, the first and second distribution disks would be on opposite sides of the central routing disk);
(Claim 3) wherein the first and second sub-cells each have an arrangement of disks, and the arrangement of disks in the first sub-cell is opposite the arrangement of disks in the second sub-cell (in modified fig. 4, as mentioned above, the reverse distribution section (sub cell of disks) would be opposite in arrangement to the forward distribution (sub cell of disks));
(Claims 4 and 16) wherein the first distribution disk is adjacent to the central routing disk on the first side and the second distribution disk is adjacent to the central routing disk on the second side, the central routing disk including at least one flow opening (in modified fig. 4, as mentioned above, the central routing disk would be directly flanked by the first and second distribution disks on the first and second sides, the central routing disk including at least one flow opening 50a, 50b, 50c);
(Claims 5 and 17) wherein the first transition disk is adjacent to the first distribution disk and the second transition disk is adjacent to the second distribution disk, each transition disk including a plurality of flow openings in fluid communication with the outlet openings in the respective distribution disk (in modified fig. 4, as mentioned above, the first transition disk would be adjacent to the first 
(Claims 6 and 18) wherein the first spreader disk is adjacent to the first transition disk and the second spreader disk is adjacent to the second transition disk, each spreader disk including a plurality of flow ports aligned with the plurality of flow openings in the respective transition disk and a flow region connected to the flow ports (in modified fig. 4, as mentioned above, the first spreader disk would be adjacent to the first transition disk (in the reverse distribution section) and the second spreader disk is adjacent to the second transition disk (in the forward distribution section), each spreader disk 218 including a plurality of flow ports 76x, 76y aligned with the plurality of flow openings 68x, 68y in the respective transition disk 216 and a flow region 74 connected to the flow ports 76x, 76y);
(Claim 14) a first cap disk adjacent to the first spreader disk and a second cap disk adjacent to the second spreader disk, each cap disk including an annular central opening in fluid communication with the flow region in the respective spreader disk (in modified fig. 4, as mentioned above, a first cap disk (disk 212 of cell 210) would be adjacent to the first spreader disk (in the reverse distribution section), and a second cap disk (disk 212 of cell 230) is adjacent to the second spreader disk (disk 218 of cell 220), each cap disk 212 including an annular central opening 125 in fluid communication with the flow region 74 in the respective spreader disk 218);
(Claim 15) the first sub-cell including a first distribution disk, a first transition disk and a first spreader disk arranged in a first sequence; the second sub-cell including a second distribution disk, a second transition disk and a second spreader disk arranged in a second sequence that is opposite the first sequence (note that Schirmer (US 6,000,926) discloses or makes obvious all the other limitations of claim 15, as mentioned above for claims 1 and 7-13; in modified fig. 4, as mentioned above, the first 
(Claim 19) a first cap disk on a first end of each cell, the first cap disk including a plurality of inlet flow openings and an annular central opening in fluid communication with the flow region of the first spreader disk (in modified fig. 4, as mentioned above, a first cap disk (disk 212 of cell 210) on a first end of each cell, the first cap disk including a plurality of inlet flow openings 50a, 50b, 50c and an annular central opening 125 in fluid communication with the flow region 74 of the first spreader disk (in the reverse distribution section)); and
	(Claim 20) a second cap disk on a second end of each cell, the second cap disk including a plurality of inlet flow openings and an annular central opening in fluid communication with the flow region of the second spreader disk (in modified fig. 4, as mentioned above, a second cap disk (disk 212 in cell 230) on a second end of each cell, the second cap disk including a plurality of inlet flow openings 50a, 50b, 50c and an annular central opening 125 in fluid communication with the flow region of the second spreader disk (disk 218 of cell 220)).
	As to claims 21-23, both Schirmer (US 6,000,926) and Schirmer (US 2013/0243894) disclose repeating sequences to define repeating cells to multiply the melt flow streams in the coextrusion die (see respective figures).  Thus, it would have been further obvious to stack a plurality (four, seven, ten) of the cells, wherein each cell is as mentioned above, in order to multiply the melt flows streams as taught by both Schirmer (US 6,000,926) and Schirmer (US 2013/0243894).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744